Citation Nr: 1633748	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  09-20 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating for and acquired psychological disorder to include posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 2015 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Boston, Massachusetts. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to an increased disability rating for an acquired psychiatric disorder and TDIU.  The Veteran testified at a personal hearing before the Board in June 2016.  During the hearing, the Veteran's representative indicated that he had represented the Veteran during proceedings before the Social Security Administration (SSA).  See Transcript.  Therefore, VA's duty to assist has been triggered, and this matter must be remanded in order to obtain the Veteran's SSA records.  It was also noted that the Veteran was treated at the Vet Center in approximately 2009, but it does not appear that the records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records and associate them with the claims file.

2.  Obtain VA treatment records from May 2015 to the present.
 
3.  Obtain any outstanding Vet Center records (as referenced in the Veteran's Board hearing testimony).
 
4.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




